 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEE LAWSON,                                       No. 2:17-cv-01276-TLN-CKD
12                        Plaintiff,
13             v.                                       ORDER
14    TEHAMA COUNTY, et al.,
15                        Defendants.
16

17            On December 7, 2018, the magistrate judge filed findings and recommendations (ECF No.

18   60), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. (ECF No. 60.) No

20   objections were filed.

21            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

22   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

23   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

24   1983).

25            The Court has reviewed the applicable legal standards and, good cause appearing,

26   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

27   IT IS HEREBY ORDERED that:

28            1. The findings and recommendations (ECF No. 60) are ADOPTED.
                                                       1
 1          2. Plaintiff’s motion to amend the second amended complaint (ECF No. 51) is DENIED.

 2   Dated: January 25, 2019

 3

 4

 5                                 Troy L. Nunley
                                   United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
